Citation Nr: 1032135	
Decision Date: 08/26/10    Archive Date: 09/01/10

DOCKET NO.  10-19 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUE

Entitlement to special monthly pension (SMP) for a surviving 
spouse by reason of the need for regular aid and attendance of 
another person or by reason of being housebound.


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1952 to December 
1953.  He died in February 1995, and the appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) 
from a November 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto 
Rico.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
appellant's claim so that she is afforded every possible 
consideration.

As an initial matter, in July 2008, prior to the certification 
and appeal of this case to the Board, the appellant submitted a 
medical certificate from her private physician in support of her 
claim.  However, upon reviewing the medical statement, portions 
of the document in question are in Spanish and require 
translation to English.  

As the RO in San Juan, Puerto Rico, is the entity responsible for 
obtaining translating all documents contained within the claims 
file that are certified and transferred to the Board subsequent 
to July 9, 2010, as is the case here (the Board parenthetically 
notes that the RO finished a review of the case on July 14, 2010, 
that the appellant was notified of the certification of her 
appeal on July 15, 2010, and it was received by the Board on July 
30, 2010), a remand is required for this purpose.

In addition, the appellant, in a May 2010 statement, requested a 
new VA examination be conducted to review the severity of her 
illnesses to determine whether she requires the regular aid and 
attendance of another person or is housebound.  In this regard, 
she explained that her last examination had been conducted in 
October 2008, but that she continues to receive treatment from 
her private physician.  As the private treatment records appear 
to be relevant to the appellant's claim but have not yet been 
associated with the claims file, the RO, with any necessary 
assistance from the appellant, should attempt to obtain these 
medical records.

Moreover, VA's General Counsel has stated that when a claimant 
asserts that the severity of a disability has increased since the 
most recent rating examination, an additional examination is 
appropriate.  VAOPGCPREC 11-95 (April 7, 1995) (while the Board 
is not required to direct a new examination simply because of the 
passage of time, a new examination is appropriate when the 
claimant asserts that the disability in question has undergone an 
increase in severity since the time of the last examination).   
Because the last medical examination of record was conducted in 
October 2008, and the appellant's May 2010 statement suggests 
that her conditions have worsened since the previous examination, 
the appellant should be afforded an additional VA examination for 
the purpose of determining whether she is in the need of regular 
aid and attendance of another person or is housebound.  See 
Caffrey v. Brown, 6 Vet. App. 377 (1994).
Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The appellant should be asked to identify 
all health care providers that have treated 
her since 2008.  With any necessary 
assistance from the appellant, the RO shall 
request private treatment records from her 
private physician.  All efforts to obtain 
this information should be documented in the 
claims folder.

2.  Thereafter, schedule the appellant for a 
VA examination to determine whether she is in 
need for regular aid and attendance of 
another person or is housebound for VA 
purposes.  The entire claims file, to include 
copies of any relevant private treatment 
records, must be made available to the 
examiner in conjunction with the examination.   
The examiner should state an opinion as to 
whether the Veteran requires the regular aid 
and attendance of another person to perform 
daily self care tasks such as bathing, 
dressing, attending to the wants of nature, 
or feeding himself, or to protect him from 
the hazards of his daily environment, due to 
her disabilities.

All opinions provided must be thoroughly 
explained, and an adequate rationale for any 
conclusions reached should be provided.  If 
any requested opinion cannot be provided 
without resort to speculation, the examiner 
should so state and explain why an opinion 
cannot be provided without resort to 
speculation.  

3.  Thereafter, and after translating all 
Spanish language documents to English, the RO 
should readjudicate the claim.  If any 
benefit sought on appeal remains denied, the 
RO should issue an appropriate supplemental 
statement of the case and afford the 
appellant the opportunity to respond.  The 
case should then be returned to the Board, if 
in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

